DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linares et al. (US 20130103158 A1).
Regarding Claim 1, Linares teaches an elbow arthroplasty method comprising coupling a ball to at least one member of one of the following groups: (i) a humerus, and (ii) a radius, an ulna, or both of the radius and the ulna (e.g. Fig. 1-3, element 18; [0026]-[0033]); coupling a socket to at least one member of the other of the following groups: (i) the humerus, and (ii) the radius, the ulna, or both of the radius and the ulna; and positioning at least a portion of the ball within a cavity defined by the socket (e.g. Fig. 1-3, element 12, 14 or 16; [0026]-[0033]).
Regarding Claim 2, Linares teaches an elbow arthroplasty method wherein the ball is coupled to at least one of a proximal portion of the radius (e.g. Fig. 1-3, ball, element 18 is couple to the proximal end of the radius, element 4; [0026]) and a proximal portion of the ulna (e.g. Fig. 1-3, ball, element 18 is couple to the proximal end of the ulna, element 6), and wherein the socket is coupled to a distal portion of the humerus (e.g. Fig. 1-3, socket, element 12, is couple to the proximal end of the humerus, element 2; [0026]).
Regarding Claim 3, Linares teaches an elbow arthroplasty method wherein the ball is coupled to both of the proximal portion of the radius and the proximal portion of the ulna (e.g. Fig. 1-3, ball, element 18 is coupled to the proximal end of the radius, element 4 and the ulna, element 6, via the sockets, elements 14 and 16; [0026]).
Regarding Claim 4, Linares teaches an elbow arthroplasty method wherein the ball is coupled to a distal portion of the humerus (e.g. Fig. 1-3, ball, element 18 is coupled to the distal portion of the humerus, element 2, via the socket 12), and wherein the socket is coupled to at least one of a proximal portion of the radius and a proximal portion of the ulna (e.g. Fig. 1-3, element 14 or 16).
Regarding Claim 5, Linares teaches an elbow arthroplasty method wherein the socket is coupled to both of the proximal portion of the radius and the proximal portion of the ulna (e.g. Fig. 1-3, element 14 and 16 define a socket).
Regarding Claim 6, Linares teaches an elbow arthroplasty method wherein the ball is a sphere or a portion of a sphere (e.g. Fig. 1-3, element 18; [0030]), and wherein the socket comprises a concave spherical surface defining the cavity (e.g. [0032]).
Regarding Claim 7, Linares teaches an elbow arthroplasty method wherein the ball is an ellipsoid or a portion of an ellipsoid (e.g. Fig. 1-3, element 18; [0030]; spheres are types of ellipsoids), and wherein the socket comprises a concave ellipsoidal surface defining the cavity (e.g. [0032]; spheres are types of ellipsoids).
Regarding Claim 8, Linares teaches an elbow arthroplasty method wherein the ball is positioned with respect to the ulna so that a major axis of the ellipsoid (e.g. the ball, element 18, is a sphere, a type of ellipsoid, and thus its major axis can be any direction) is generally aligned with a radial center of a trochlear notch of the ulna (e.g. Fig. 1-3, element 1, is placed in a straight line with the trochlear notch of the ulna; [0026]-[0031]).
Regarding Claim 9, Linares teaches an elbow arthroplasty method wherein the socket is positioned with respect to the humerus so that the major axis of the ellipsoid is generally aligned with a center of rotation of the humerus trochlea when the ball is received in the cavity and articulates with the socket (e.g. Fig. 1-3, element 12; [0029]-[0032]).
Regarding Claim 10, Linares teaches an elbow arthroplasty method wherein the ball (e.g. Fig. 1-3, element 18; [0029]-[0032]) and the socket (e.g. Fig. 1-3, element 12; [0029]-[0032])are positioned with respect to the humerus and the ulna so that as the ball articulates with the socket the ulna rotates with respect to the humerus in a manner that is similar to natural humeroulnar articulation (e.g. Fig. 1-3, [0024]-[0032]).
Regarding Claim 11, Linares teaches an elbow arthroplasty method wherein the ball and the socket replace a humeroradial joint and a humeroulnar joint (Fig. 1-3, [0024]-[0032]).
Regarding Claim 12, Linares teaches an elbow arthroplasty method wherein the ball and the socket are each formed from at least one of the following materials: a metal, a ceramic, and a polymer (e.g. [0007], [0020], [0030], [0033]).
Regarding Claim 13, Linares teaches an elbow arthroplasty method wherein the ball and the socket are each coupled to at least one of the humerus, the radius, and the ulna using at least one of the following: bone cement, a screw, a pin, and press-fit fixation (e.g. [0031], [0032], [0037]).
Regarding Claim 14, Linares teaches an elbow arthroplasty system comprising a ball configured for coupling to at least one member of one of the following groups: (i) a humerus, and (ii) a radius, an ulna, or both of the radius and the ulna (e.g. Fig. 1-3, element 18; [0026]-[0033]); and a socket configured for coupling to at least one member of the other of the following groups: (i) the humerus, and (ii) the radius, the ulna, or both of the radius and the ulna; wherein the socket defines a cavity that is configured to receive at least a portion of the ball. (e.g. Fig. 1-3, element 12, 14 or 16; [0026]-[0033]).
Regarding Claim 15, Linares teaches an elbow arthroplasty system wherein the ball is a sphere or a portion of a sphere (e.g. Fig. 1-3, element 18; [0030]), and wherein the socket comprises a concave spherical surface defining the cavity (e.g. [0032]).
Regarding Claim 16, Linares teaches an elbow arthroplasty system wherein the ball is an ellipsoid or a portion of an ellipsoid (e.g. Fig. 1-3, element 18; [0030]; spheres are types of ellipsoids), and wherein the socket comprises a concave ellipsoidal surface defining the cavity (e.g. [0032]; spheres are types of ellipsoids).
Regarding Claim 17, Linares teaches an elbow arthroplasty system, wherein the ball and the socket are each formed from at least one of the following materials: a metal, a ceramic, and a polymer (e.g. [0007], [0020], [0030], [0033]).
Regarding Claim 18, Linares teaches an elbow arthroplasty system wherein the stem is coupled to the ball (e.g. Fig. 1-3, the stems, elements 22, 24 and 26, are coupled to the ball, element 18 via the concave supports faces, elements 28, 30, and 32; [0032]) and wherein the stem and the socket are each configured to be coupled to at least one of a humerus, a radius, and an ulna using at least one of the following: bone cement, a screw, a pin, and press-fit fixation. (e.g. Fig. 1-3; [0031], [0032], [0037]).
Regarding Claim 20, Linares teaches an elbow arthroplasty system wherein the ball is configured for coupling to at least one of a proximal portion of the radius (e.g. Fig. 1-3, ball, element 18 is couple to the proximal end of the radius, element 4; [0026]) and a proximal portion of the ulna (e.g. Fig. 1-3, ball, element 18 is couple to the proximal end of the ulna, element 6), and wherein the socket is configured for coupling to a distal portion of the humerus (e.g. Fig. 1-3, socket, element 12, is couple to the proximal end of the humerus, element 2; [0026]).
Regarding Claim 21, Linares teaches an elbow arthroplasty system wherein the ball is configured for coupling to a distal portion of the humerus (e.g. Fig. 1-3, ball, element 18 is coupled to the distal portion of the humerus, element 2, via the socket 12), and wherein the socket is configured for coupling to at least one of a proximal portion of the radius and a proximal portion of the ulna (e.g. Fig. 1-3, element 14 or 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linares et al. (US 20130103158 A1) as applied to claims 1-18 and 20-21 above, and further in view of O-Driscoll et al. (US 7608110 B2).
Regarding Claim 19, Linares does not disclose the following features, however, O’Driscoll teaches an elbow arthroplasty system wherein the stem comprises a spacer that is configured to abut a bone when a portion of the stem is inserted in the bone (e.g. Fig. 1-3, element 88; Column 4, Lines 33-65).
Linares and O’Driscoll are concerned with the same field of endeavor as the instant claims, namely, systems for bone replacement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linares such that the stem includes a spacer as taught by O’Driscoll in order to allow a surgeon to position the head/support face at various distances from the stem and end of the bone (e.g. O’Driscoll, Column 4, Lines 33-65). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774